Citation Nr: 0941883	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  05-38 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial increased rating for 
patellofemoral syndrome of the right knee, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an initial increased rating for 
patellofemoral syndrome of the left knee, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The Veteran served on active military duty from June 1996 to 
March 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Houston, Texas.  Specifically, in that decision, the RO 
granted service connection for patellofemoral syndrome of the 
right and left knees and assigned noncompensable evaluations 
to each of these disabilities, effective from August 2004.  
During the current appeal, and specifically by a November 
2005 decision, the RO awarded compensable evaluations of 10 
percent for each of these service-connected disabilities, 
effective from August 2004.

The Board remanded this appeal for further development in 
July 2008.  Following an attempt to complete the requested 
actions, as well as a continued denial of the appeal, the 
case was returned to the Board for further consideration.  

For the reasons discussed herein, this appeal is, once again, 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.  


REMAND

The Board regrets the delay caused by this second remand but 
finds that the current disposition is necessary in light of 
the fact that the instructions set forth in the first remand 
(in July 2008) were not completed.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (which finds that, as a matter of 
law, a remand by the Board confers on the Veteran the right 
to compliance with the remand orders and that a remand by the 
Board imposes upon the Secretary of Veterans Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand).  

The Board's July 2008 remand specifically asked that the 
Veteran be scheduled for a VA orthopedic examination by a 
physician to determine the nature and extent of the service-
connected patellofemoral syndrome of his knees.  A review of 
the November 2008 VA examination and its January 2009 
addendum reveals that these examinations were not conducted 
by a physician, nor did one review and sign the report.  The 
November 2008 examination is noted to have been conducted by 
an individual who is shown to have advanced training as a 
physician's assistant, including as a physician assistant in 
orthopedic surgery (P.A.O.S.), Master of Physician Assistant 
Studies (M.P.A.S.), and physician assistant certified (P.A.-
C.)  However, the individual is not shown to be a physician, 
which was explicitly requested in the July 2008 remand.  
[Further, the January 2009 addendum was also signed by a 
different physician's assistant.]  

In a June 2009 informal hearing presentation, the Veteran's 
representative pointed out the problem with the individual 
conducting a VA examination not being an M.D.  While the 
representative cited to a September 2006 examination rather 
than the ones from November 2008 and January 2009, the 
individual conducting the September 2006 was the same 
individual who conducted the later examination in November 
2008.  In light of the previous remand's orders to have the 
examination be conducted by a physician as pointed out by the 
representative, one should again be rescheduled to afford 
compliance with the prior remand.  

In addition, the Board notes that certain findings in the 
November 2008 VA examination are problematic and don't appear 
to fully address the question of whether the Veteran's motion 
of either knee was additionally limited by pain.  In this 
regard, the examiner repeatedly wrote down 0 degrees for 
flexion of both knees when measuring passive ranges of 
motion, motion against strong resistance, and the point where 
pain begins and ends.  The same findings were recorded for 
extension bilaterally.  Thus, it appears that the ranges of 
motion were not properly recorded.  The Veteran's 
representative also asserted that the magnetic resonance 
imaging (MRI) which was most recently done in August 2005 was 
too old to be useful in this case.  Thus, any further 
testing, to include MRI if deemed necessary, should accompany 
the VA examination report.  


Finally, an attempt should be made to obtain more current 
records of treatment from the VA, as the most recent 
treatment records are dated in January 2008.  VA's duty to 
assist the Veteran includes obtaining relevant medical 
records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the Veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Copies of any additional records of 
knee treatment that the Veteran has 
received at the VA Medical Center in San 
Antonio, Texas since January 2008 should 
be obtained and associated with the claims 
folder.  

2.  Thereafter, the Veteran should be 
scheduled for a VA orthopedic examination 
by a physician to determine the nature and 
extent of the service-connected 
patellofemoral syndrome of the right knee 
and the service-connected patellofemoral 
syndrome of the left knee.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated studies, 
including X-rays, should be conducted.  
MRI should also be done if deemed 
necessary.  

All pertinent bilateral knee pathology, 
which is found on examination, should be 
noted in the report of the evaluation.  In 
particular, the examiner should discuss 
any limitation of motion or instability 
found to be associated with the service-
connected left and right knee 
disabilities.  

In addition, the examiner should discuss 
whether the Veteran's knees exhibit 
weakened movement, excess fatigability, or 
incoordination that is attributable to the 
service-connected bilateral knee 
disabilities.  If feasible, 

this determination should be expressed in 
terms of the degree of additional range of 
motion lost.  The examiner should also 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when the Veteran uses either knee 
repeatedly over a period of time.

3.  Following the completion of the above, 
the AMC should re-adjudicate the issues of 
entitlement to an initial disability 
rating greater than 10 percent for the 
service-connected patellofemoral syndrome 
of the right knee and entitlement to an 
initial disability rating greater than 
10 percent for the service-connected 
patellofemoral syndrome of the left knee.  
If the decisions remain in any way adverse 
to the Veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issues on appeal as well as a summary of 
the evidence of record. An appropriate 
period of time should be allowed for 
response.

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction.  However, he is advised 
that failure to report for any scheduled examination may 
result in the denial of his claims.  38 C.F.R. § 3.655 
(2009).  He has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
Theresa M. Catino
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


